EXHIBIT 10.1



--------------------------------------------------------------------------------

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made as of November 6, 2008,
(the “Effective Date”) by and between BioLargo, Inc., a Delaware corporation
(the “Company”), and Howard Isaacs, an individual (the “Consultant”).

WHEREAS, the Consultant has certain expertise in the field of investor
relations, and the Company wishes to avail itself of such expertise, and,

WHEREAS, the Company wishes to retain the Consultant, and the Consultant wishes
to be retained by the Company on the terms and conditions hereafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the covenants,
agreements, representations and warranties hereinafter contained, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and the Consultant agree as follows:

1.            Purpose.  The Company hereby retains the Consultant, and the
Consultant agrees to be available to serve the Company during the Consulting
Period (as hereinafter defined), as a consultant and advisor, which shall
include such reasonable consulting and advisory services for the Company as may
be requested by the Company or someone acting pursuant to its authorization.

2.            Duties of Consultant.  The Consultant agrees to manage the
Company’s investor relations needs (the “Services”), including the following:

2.1  Provide a front line of communication to existing shareholders to share
Company news, product updates and bolster shareholder confidence in the stock.

2.2  Respond to requests for information from interested investors and convert
them to shareholders of Company stock.

2.3  Initiate outreach to potential investors such as stock brokers, analysts,
and high net worth individuals and share the Company story and potential.

2.4  Facilitate conference calls and meetings with potential investors.

2.5  Assist with development and distribution of press releases and secure both
press and publication coverage of the Company.

3.            Term.  The consulting period shall commence as of the effective
date of this Agreement, and shall continue month-to-month until terminated by
either of the Company or the Consultant (the “Consulting Period”).

4.            Compensation.  In consideration for the Consultant’s providing the
Services, the Company shall pay the Consultant a consulting fee (the “Consulting
Fee”) of: (i) $3,500 per month in cash, (ii) 50,000 shares of common stock (the
“Stock”) of the Company, issued as of the Effective Date, and (iii) a warrant
(the “Warrant”) to purchase 250,000 shares of the Company’s common stock,
exercisable at $1.00 per share, and which shall expire October 31, 2011. The
Warrant shall vest as follows: five (5) equal installments commencing on
November 30, 2008 and continuing on each last day of the succeeding four months
(each, a “Vesting Date”); provided that no portion of the Warrant shall vest if
the Consultant is not, on a Vesting Date, providing services to the Company
pursuant to this

 

- 1 -



--------------------------------------------------------------------------------

Agreement. In addition to the Consulting Fee, the Company may choose to pay
additional compensation to the Consultant in the form of a bonus, in cash or
through the Company’s stock option plan.

5.            Status of Independent Contractor.  The Consultant understands and
agrees that he is not an employee of the Company and that he is not entitled to
receive employee benefits from the Company, including, but not limited to, sick
leave, vacation, retirement, death benefits or automobile expense. The
Consultant shall be responsible for providing, at the Consultant’s sole expense
and in the Consultant’s name, disability, worker’s compensation or other
insurance as well as licenses and permits usual or necessary for conducting the
Services. Furthermore, the Consultant shall pay, when and as due, any and all
taxes incurred as a result of the compensation paid hereunder. The Consultant
hereby agrees to indemnify the Company for any claims, losses, costs, fees,
liabilities, damages or injuries suffered by the Company arising out of
Consultant’s breach of this paragraph.

6.            Nondisclosure.  As a condition precedent to the Company’s
obligations under this Agreement, the Consultant will execute and deliver to the
Company the Non-Disclosure Agreement attached hereto as Appendix A (the
“Confidentiality Agreement”), the provisions of which are incorporated herein by
this reference.

7.            Securities Matters.  As a material inducement to the Company to
issue the Stock and Warrant to the Consultant, pursuant to Paragraph 4, the
Consultant (referred to in the following paragraphs as “you” or “your”)
represents and warrants to the Company as follows:

7.1  You have, by reason of your business and financial experience, such
knowledge, sophistication and experience in financial and business matters and
in making investment decisions of this type that you are capable of
(i) evaluating the merits and risks of an investment in the Stock and the
Warrant or in the common stock issuable upon exercise thereof and making an
informed investment decision; (ii) protecting your own interest; and
(iii) bearing the economic risk of such investment for an indefinite period of
time.

7.2  You are an “accredited purchaser” as that term is defined in Rule 501(a) of
Regulation D of the Securities Act of 1933, as amended (the “1933 Act”), a copy
of which is attached hereto as Appendix B and incorporated herein by this
reference.

7.3  You are acquiring the Stock and the Warrant, and will acquire the shares
issuable upon the exercise of the Warrant, for investment for your own account,
and not with a view toward distribution thereof, and with no present intention
of dividing your interest with others or reselling or otherwise disposing of all
or any portion of the Stock or the Warrant or the shares issuable upon exercise
of the Warrant. You have not offered or sold a participation in the Stock or the
Warrant or the shares issuable upon exercise of the Warrant, and will not offer
or sell any interest therein. You further acknowledge that you do not have in
mind any sale of the Stock or the Warrant or the shares issuable upon exercise
of the Warrant currently or after the passage of a fixed or determinable period
of time or upon the occurrence or non-occurrence of any predetermined events or
consequence; and that you have no present or contemplated agreement,
undertaking, arrangement, obligation, indebtedness or commitment providing for
or which is likely to compel a disposition of the Stock or the Warrant or the
shares issuable upon exercise of the Warrant and are not aware of any
circumstances presently in existence that are likely in the future to prompt a
disposition thereof.

7.4  You acknowledge that the Stock or the Warrant or the shares issuable upon
exercise of the Warrant have been offered to you in direct communication between
yourself and the Company and not through any advertisement of any kind.

 

- 2 -



--------------------------------------------------------------------------------

7.5 You acknowledge that the Company has given you access to all information
relating to the Company’s business that you have requested and that you have had
access to the Company’s periodic reports filed with the Securities and Exchange
Commission. You acknowledge that you have sufficient knowledge, financial and
business experience concerning the affairs and conditions of the Company so that
you can make a reasoned decision as to this investment in the Company and is
capable of evaluating the merits and risks of this investment. Based on the
foregoing, you hereby agree to indemnify the Company and the officers, directors
and employees thereof harmless against all liability, costs or expenses
(including reasonable attorneys’ fees) arising by reason of or in connection
with any misrepresentation or any breach of your warranties, or arising as a
result of your acquisition, sale or other distribution of the Stock or the
Warrant or the shares issuable upon exercise of the Warrant in violation of the
1933 Act, the Securities Exchange Act of 1934 Act, as amended, or any other
applicable law, either federal or state. The representations and warranties
contained herein shall be binding upon your heirs, legal representatives,
successors and assigns.

7.6  You are aware of the restrictions of transferability of the Stock or the
Warrant or the shares issuable upon exercise of the Warrant and further
understand and acknowledge that any certificates evidencing the Stock or the
Warrant or the shares issuable upon exercise of the Warrant will bear a legend
substantially in the following form:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED FOR SALE UNDER ANY STATE
SECURITIES LAWS (COLLECTIVELY, “SECURITIES LAWS”) AND MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED FOR SALE UNDER ALL
APPLICABLE SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER, IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, ANY SUCH OFFER,
SALE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION OR QUALIFICATION
REQUIREMENTS OF SUCH SECURITIES LAWS.

7.7  You understand that the Stock or the Warrant or the shares issuable upon
exercise of the Warrant may only be disposed of pursuant to either (i) an
effective registration statement under the 1934 Act, or (ii) an exemption from
the registration requirements of the 1933 Act. The Company has neither filed
such a registration statement with the SEC or any state authorities nor agreed
to do so.

8.            Termination.

8.1  Termination on Notice.  The Company may terminate this Agreement at any
time, for any reason or for no reason, by giving thirty (30) days’ written
notice of termination to the Consultant. The Consultant shall have the
obligation to provide services up to and until the effective date of such
termination, should the Company request such services in writing.

8.2  Automatic Termination.  This Agreement terminates automatically on the
occurrence of the death or disability of Consultant.

8.3  Return of Company Property.  Upon the termination or expiration of this
Agreement, Consultant shall immediately transfer to the Company all files
(including, but not limited to, electronic files), records, documents, drawings,
specifications, equipment and similar items in Consultant’s possession relating
to the business of the Company or its Confidential Information (as defined
herein) (including the work product of Consultant created pursuant to this
Agreement).

 

- 3 -



--------------------------------------------------------------------------------

9.            No Assignment of Rights or Delegation of Duties by Consultant:
Company’s Right to Assign.  Consultant’s rights and duties under this Agreement
are personal to Consultant and therefore no such right or duty shall be subject
to voluntary or involuntary alienation, assignment or transfer to any person.
The Company may assign its rights and delegate its obligations under this
Agreement to any other person or entity.

10.            Indemnity.  Consultant hereby agrees to defend, hold harmless and
indemnify the Company and its affiliates (the “Indemnitees”) from and against
any liability or expense (including reasonable legal expenses and attorneys’
fees) (collectively, “Losses”) arising out of the performance of its duties or
other activities of Consultant under this Agreement, including without
limitation providing unauthorized representations, misrepresentations or other
disclosures to prospective investors.

11.            Entire Agreement.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties with respect to the
subject matter hereof and contains all of the covenants and agreements between
the parties with respect to the services to be rendered by Consultant to the
Company in any manner whatsoever. Each party to this Agreement acknowledges that
no representations, inducements, promises or agreements, orally or otherwise,
have been made by any party, or anyone acting on behalf of any party, which are
not embodied herein, and that no other agreement, statement or promise not
contained in this Agreement shall be valid or binding on either party.

12.            Waiver.  No waiver of any term or provisions of this Agreement
will be valid unless such waiver is in writing signed by the party against whom
enforcement of the waiver is sought. No waiver or breach of any agreement or
provision of this Agreement shall be deemed a waiver of any preceding or
succeeding breach thereof or a waiver or relinquishment of any other agreement
or provision or right or power contained in this Agreement.

13.            No Third Party Beneficiary.  Nothing in this Agreement, whether
expressed or implied, is intended to create any third party beneficiary
obligations and the parties hereto specifically declare that no person or
entity, other than as set forth in this Agreement, shall have any rights
hereunder or any right of enforcement hereunder.

14.            Severability.  If any term or provision of this Agreement is
found to be invalid, illegal or unenforceable under present or future laws
effective during the term of this Agreement, then and, in that event (i) the
performance of the offending term or provision (but only to the extent its
application is invalid, illegal or unenforceable) shall be excused as if it had
never been incorporated in to this Agreement, and, in lieu of such excused
provision, there shall be added a provision as similar in terms and amount to
such excused provision as may be possible and be legal, valid and enforceable,
and (ii) the remaining part of this Agreement shall not be affected thereby and
shall continue in full force and effect to the fullest extent provided by law

15.            Preparation of Agreement.  It is acknowledged that each party
either had separate and independent advice of counsel or the opportunity to
avail itself or himself of same. In light of these facts no party shall be
construed to be solely responsible for the drafting hereof, and therefore any
ambiguity shall not be construed against any party as the alleged draftsman of
this Agreement.

16.            Notices.  All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (i) on the date of service if served personally on the
party to whom notice is to be given, (ii) by private airborne/overnight delivery
service or on the fifth day after mailing if mailed to the party to whom notice
is to be given, by first class mail, registered or certified, postage prepaid,
and properly addressed as follows:

 

To Company:        BioLargo, Inc

 

- 4 -



--------------------------------------------------------------------------------

       2603 Main Street, Suite 1155        Irvine, CA 92614        Phone: (949)
643-9540; Fax: (949) 625-9819 To Consultant:        Howard Isaacs   

    1320 Pearl Street

    Santa Monica, CA 90405

    Phone: (562) 987-4939

    hisaacs@adelphia.net

Any party may change his/her or its address for purposes of this paragraph by
giving written notice of the new address to each of the other parties in the
manner set forth above.

17.            Attorneys’ Fees and Costs.  In the event that any legal
proceeding is brought to enforce or interpret any of the rights or obligations
under this Agreement, the prevailing party shall be entitled to recover
reasonable attorneys’ fees, costs and disbursements in addition to any other
relief to which the prevailing party may be entitled.

18.            Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of California. Venue for a
legal or equitable action between the Company and Consultant which relates to
this Agreement shall be in the county of Orange.

19.            Remedies.  It is understood and agreed that this Agreement is
intended to confer a benefit, directly or indirectly, on the Company and that
any breach of the provisions of this Agreement by Consultant will result in
irreparable injury to the Company and that the remedy at law alone will be an
inadequate remedy for such breach. Accordingly, if Consultant breaches, or
proposes to breach, any portion of this Agreement, the Company shall be
entitled, in addition to any other remedies which the Company may have, to
enforce the specific performance of this Agreement by Consultant through both
temporary and permanent injunctive relief without the necessity of posting a
bond or proving actual damages, but without limitation of their right to damages
and any and all other remedies available to them, it being understood that
injunctive relief is in addition to, and not in lieu of, such other remedies.

20.            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement on the
day and year first indicated above.

 

COMPANY

BioLargo, Inc

By:    

/s/    Dennis Calvert

  Name:  Dennis Calvert   Title:  President and Chief Executive Officer

CONSULTANT

Howard Isaacs, an Individual

 

 

/s/    Howard Isaacs

 

- 5 -



--------------------------------------------------------------------------------

Appendix A

NON-DISCLOSURE AGREEMENT

This Non-Disclosure Agreement (“Agreement”) dated as of November 6, 2008 is
entered in by and between BioLargo. Inc. (the “Company”) and Howard Isaacs (the
“Consultant”), and sets forth the terms and conditions on which Company is
willing to disclose certain material non-public information about the Company.

1.             Purpose.  In connection with his retention as a consultant to the
Company pursuant to an agreement dated as of even date (the “Consulting
Agreement”), the Company may disclose to the Consultant certain confidential
technical and business information which the Company requires the Consultant to
treat as confidential.

2.            Definition.  “Confidential Information” means any information
disclosed to the Consultant by the Company, either directly or indirectly in
writing, orally or by inspection of tangible objects, including without
limitation documents, prototypes and forecasted financial information.
Confidential Information may also include information disclosed to the Company
by third parties. Confidential Information shall not, however, include any
information which the Consultant can establish by written documentation (i) was
publicly known and made generally available in the public domain prior to the
time of disclosure to the Consultant by the Company; (ii) becomes publicly known
and made generally available after disclosure to the Consultant by the Company
through no action or inaction of the Consultant; (iii) is in the possession of
the Consultant, without confidentiality restrictions, at the time of disclosure
by the Company as shown by the Consultant’s files and records immediately prior
to the time of disclosure; (iv) is developed independently of the Confidential
Information, as shown by written records prepared contemporaneously with such
independent development; or (v) is disclosed pursuant to the requirement of a
United States government agency or judicial body, provided that the Consultant
shall provide reasonable advice notice thereof to enable the Company to seek a
protective order or otherwise prevent such disclosure.

3.            Non-use and Non-disclosure.  The Consultant agrees not to use any
Confidential Information for any purpose except within the proper scope of his
duties pursuant to the Consulting Agreement. The Consultant agrees not to
disclose any Confidential Information to third parties, except to those
individuals who, with the prior written consent of the Company, are designated
as authorized to receive such Confidential Information in order for the
Consultant to perform his duties and obligations under the Consulting Agreement.
The Consultant agrees that each third party receiving any Confidential
Information will enter into a separate Non-Disclosure Agreement with the
Company.

4.            Maintenance of Confidentiality.  The Consultant agrees that it
shall take all commercially reasonable measures to protect the secrecy of and
avoid disclosure and unauthorized use of the Confidential Information. Without
limiting the foregoing, the Consultant shall take at least those measures that
the Consultant takes to protect its own confidential information of a similar
nature and shall have its employees or advisors who have access to Confidential
Information sign a non-use and non-disclosure agreement in content substantially
similar to the provisions hereof, prior to any disclosure of Confidential
Information to such employees. The Consultant shall immediately notify the
Company in the event of any unauthorized use or disclosure of any Confidential
Information.

 

- 6 -



--------------------------------------------------------------------------------

5.            No Warranty.  ALL CONFIDENTIAL INFORMATION IS PROVIDED “AS IS”.
COMPANY MAKES NO WARRANTIES, EXPRESS, IMPLIED OR OTHERWISE, REGARDING ITS
ACCURACY, COMPLETENESS OR PERFORMANCE.

6.            Return of Materials.  All documents and other tangible objects
containing or representing Confidential Information which are in the possession
of the Consultant shall be and remain the property of the Company and shall be
promptly returned to the Company upon request for any reason or for no reason.

7.            Work Made for Hire.

(a)          Consultant and/or designates of the Consultant shall promptly and
fully inform the Company of, and disclose to the Company, any and all ideas,
processes, trademarks, trade names, service marks, service mark applications,
copyrights, mask work rights, fictitious business names, technology, patents,
know-how, trade secrets, computer programs, original works of authorship,
formulae, concepts, themes, inventions, designs, creations, new works,
derivative works and discoveries, and all applications, improvements, rights and
claims related to any the foregoing, and all other intellectual property,
proprietary rights and work product, whether or not patentable or copyrightable,
registered or unregistered or domestic or foreign, and whether or not relating
to a published work, that Consultant develops, makes, creates, conceives or
reduces to practice during the term of the Consulting Agreement that relate to
the Company’s business or result from work performed by the Consultant to the
Company, whether alone or in collaboration with others (collectively, “Invention
Ideas”). Consultant hereby assigns to the Company exclusively in perpetuity
throughout the world all right, title and interest (choate or inchoate) in
(i) the Invention Ideas, (ii) all precursors, portions and work in progress with
respect thereto and all inventions, works of authorship, mask works, technology,
information, know-how, materials and tools relating thereto or to the
development, support or maintenance thereof and (iii) all copyrights, patent
rights, trade secret rights, trademark rights, mask works rights, sui generis
database rights and all other intellectual and industrial property rights of any
sort and all business, contract rights, causes of action, and goodwill in,
incorporated or embodied in, used to develop, or related to any of the foregoing
(collectively “Intellectual Property”). All copyrightable Invention Ideas are
intended by Consultant to be a “work-made-for-hire” by Consultant for Company
and owned by Company pursuant to Section 201 (b) of Title 17 of the United
States Code.

(b)          Consultant shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the Company may
reasonably request in order to obtain patent or copyright registration on all
Invention Ideas and Intellectual Property, and shall execute and deliver all
documents, instruments and agreements, including the formal execution of an
assignment of copyright and/or patent application or issued patent, and do all
things necessary or requested by the Company, in order to enable Company to
ultimately and finally obtain and enforce full and exclusive title to all
Invention Ideas and Intellectual Property and all rights assigned pursuant to
this Section 7. Consultant hereby appoints the Company as Consultant’s
irrevocable attorney-in-fact for the purpose of executing and delivering all
such documents, instruments and agreements, and performing all such acts, with
the same legal force and effect as if executed and delivered and taken by
Consultant.

(c)          If for any reason the foregoing assignment is determined to be
unenforceable Consultant grants to Company a perpetual, irrevocable, worldwide,
royalty-free, exclusive, sub-licensable right and license to exploit and
exercise all such Invention Ideas and Intellectual Property.

(d)          Because of the difficulty of establishing when Consultant first
conceives of or develops Intellectual Property, proprietary rights or work
product or whether such Intellectual Property, proprietary

 

- 7 -



--------------------------------------------------------------------------------

rights or work product results from access to Company’s confidential and
proprietary information or equipment, facilities or data. Consultant agrees that
any Intellectual Property, proprietary rights and work product shall be presumed
to be an Invention Idea if it is conceived, developed, used, sold, exploited or
reduced to practice by Consultant or with the aid of Consultant within one year
after the normal termination of Consultant’s employment with Company. Consultant
can rebut that presumption if Consultant proves that the intellectual property,
proprietary rights and work product (i) was first conceived or developed after
termination of Consultant’s employment with and by Company; (ii) was conceived
or developed entirely on Consultant’s own time without using Company’s
equipment, supplies, facilities or confidential and proprietary information; and
(iii) did not result from any work performed by Consultant for or on behalf of
Company.

(e)         Consultant acknowledges that there is no intellectual property,
proprietary right or work product that Consultant desires not to be deemed
Invention Ideas or Intellectual Property and thus to exclude from the above
provisions of this Agreement. To the best of Consultant’s knowledge, there is no
other existing contract in conflict with this Agreement or any other contract to
assign ideas, processes, trademarks, service marks, inventions, technology,
computer programs, original works of authorship, designs, formulas, discoveries,
patents or copyrights that is now in existence between Consultant and any other
person or entity.

(f)         This Section 7 shall not operate to require Consultant to assign to
Company any of Consultant’s rights to inventions, intellectual properties or
work products that would not be assignable under the provisions of California
Labor Code Section 2870. Consultant represents and warrants to Company that this
paragraph constitutes Company’s written notification to Consultant of the
provisions of Section 2870 of the California Labor Code, and Consultant
represents and warrants to Company that Consultant has reviewed Section 2870 of
the California Labor Code.

8.            Unfair Competition and Protection of Proprietary Information.

(a)          Consultant shall not at any time (including after Consultant’s
employment with Company terminates) divulge, furnish or make accessible to
anyone any of Company’s Proprietary Information, or use in any way any of
Company’s Proprietary Information other than as reasonably required to perform
Consultant’s duties under this Agreement. Consultant shall not undertake any
other acts or omissions that would reduce the value to Company of Company’s
Proprietary Information. The restrictions on Consultant’s use of Company’s
Proprietary’ Information shall not apply to knowledge or information that
Consultant can prove is part of the public domain through no fault of
Consultant. Consultant agrees that such restrictions are fair and reasonable.

(b)         Consultant agrees that Company’s Proprietary Information constitutes
a unique and valuable asset of Company that Company acquired at great time and
expense, and which is secret and confidential and will only be available to or
communicated to Consultant in confidence in the course of Consultant’s provision
of services to Company. Consultant also agrees that any disclosure or other use
of Company’s Proprietary Information other than for Company’s sole benefit would
be wrongful, would constitute unfair competition and will cause irreparable and
incalculable harm to Company and to its subsidiaries, affiliates and divisions.
In addition to all other remedies Company may have, it shall have the right to
seek and obtain appropriate injunctive and other equitable relief, including
emergency relief, to prevent any violations of this Section 8.

(c)         Consultant agrees that Company’s employees constitute a valuable
asset of Company. Consultant agrees that Consultant shall not, during the Term
and for a period of two years thereafter, directly or indirectly, for Consultant
or on behalf of any other person or entity, solicit any person who was an
employee of or consultant to Company (at any time while Consultant is performing
any services for

 

- 8 -



--------------------------------------------------------------------------------

Company, or at any time within twelve months prior to or after such
solicitation) for a competing business or otherwise induce or attempt to induce
any such persons to terminate their employment or relationship with Company or
otherwise to disrupt or interfere, or attempt to disrupt or interfere, with
Company’s employment or relationships with such persons. Consultant agrees that
any such solicitation, inducement or interference would be wrongful and would
constitute unfair competition, and will cause irreparable and incalculable harm
to Company. Further, Consultant shall not engage in any other unfair competition
with Company. Consultant agrees that such restrictions are fair and reasonable.

(d)          Consultant recognizes and agrees that Consultant has no expectation
of privacy with respect to Company’s telecommunications, networking or
information processing systems (including stored computer files, e-mail messages
and voice messages), and that Consultant’s activity, and any files or messages,
on or using any of those systems may be monitored at any time without notice.

(e)          As used in this Agreement, “Company’s Proprietary Information”
means any knowledge, trade secrets (including “trade secrets” as defined in
Section 3426.1 of the California Civil Code), Invention Ideas, proprietary
rights or proprietary information, intangible assets or property, and other
intellectual property (whether or not copyrighted or copyrightable or patented
or patentable), information and materials (including processes, trademarks,
trade names, service marks, service mark applications, copyrights, mask work
rights, technology, patents, patent applications and works of authorship), in
whatever form, including electronic form, and all goodwill relating or
appurtenant thereto, owned or licensed by Company or any of its subsidiaries,
affiliates or divisions, or directly or indirectly useful in any aspect of the
business of Company or its subsidiaries, affiliates or divisions, whether or not
marked as confidential or proprietary and whether developed by Consultant, by
Company or its subsidiaries, affiliates or divisions or by others. Without
limiting the foregoing, Company’s Proprietary Information includes (a) the
names, locations, practices and requirements of any of Company’s customers,
prospective customers, vendors, suppliers and personnel and any other persons
having a business relationship with Company; (b) confidential or secret
development or research work of Company or its subsidiaries, affiliates or
divisions, including information concerning any future or proposed services or
products; (c) Company’s accounting, cost, revenue and other financial records
and documents and the contents thereof; (d) Company’s documents, contracts,
agreements, correspondence and other similar business records; (e) confidential
or secret designs, software code, know how, processes, formulae, plans and
devices; and (f) any other confidential or secret aspect of the business of
Company or its subsidiaries, affiliates or divisions.

9.            Remedies.

(a)          The Consultant agrees that any violation or threatened violation of
this Agreement will cause irreparable injury to the Company, entitling the
Company to obtain injunctive relief in addition to all legal remedies at its
disposal.

(b)          In addition to all remedies available hereunder, at law or in
equity, if Consultant breaches any provision of Section 8 of this Agreement,
Company shall have the right to invoke any and all remedies provided under the
California Uniform Trade Secrets Act (California Civil Code §§3426, et seq.) or
other statutes or common law remedies of similar effect.

(c)          The remedies provided to Company in this Section 10 are cumulative,
and not exclusive, of any other remedies that may be available to Company at law
or in equity.

10.          No License.  Nothing in this Agreement is intended to grant any
rights to the Consultant under any patent, copyright or other proprietary rights
of the Company, nor shall this Agreement grant the Consultant any rights in or
to Confidential Information except as expressly set forth herein.

 

- 9 -



--------------------------------------------------------------------------------

11.            Term.  This Agreement shall survive the term of the Consulting
Agreement and shall continue until such time as all Confidential Information
disclosed hereunder becomes publicly known and made generally available through
no action or inaction of the Consultant.

12.            Miscellaneous.  This Agreement shall bind and inure to the
benefit of the parties hereto and their successors and assigns. This Agreement
shall be governed by the laws of the State of California, without reference to
conflict of laws principles. This document contains the entire agreement between
the parties with respect to the subject matter hereof. Any failure to enforce
any provision of this Agreement shall not constitute a waiver thereof or of any
other provision hereof. This Agreement may not be amended, nor any obligation
waived, except by a writing signed by both parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed or caused their duly
authorized officers to execute this Agreement as of the date first above
written.

 

BIOLARGO, INC. (“COMPANY”) By  

/s/    Dennis Calvert

  Dennis Calvert   Title:  President and Chief Executive Officer HOWARD ISAACS
(“CONSULTANT”)

/s/    Howard Isaacs

 

- 10 -



--------------------------------------------------------------------------------

Appendix B

DEFINITION OF ACCREDITED INVESTOR

An “accredited investor” is defined by Rule 501(a) of Regulation D as:

1.            Any bank as defined in section 3(a)(2) of the Act whether acting
in its individual or fiduciary capacity; insurance company as defined in section
2(13) of the Act; investment company registered under the Investment Company Act
of 1940 or a business development company as defined in section 2(a)(48) of that
Act; Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958: employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in section 3(21) of such Act, which is either a bank,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000;

2.            Any private business development company as defined in section
202(a)(22) of the Investment Advisers Act of 1940;

3.            Any organization described in Section 501(c)(3) of the Internal
Revenue Code with total assets in excess of $5,000,000;

4.            Any director, executive officer, or general partner of the issuer
of the securities being offered or sold, or any director, executive officer, or
general partner of a general partner of that issuer;

5.            Any natural person whose individual net worth, or joint net worth
with that, person’s spouse, at the time of his or her purchase exceeds
$1,000,000;

6.            Any natural person who had an individual income in excess of
$200,000 in each of the two most recent years and who reasonably expects an
income in excess of $200,000 in the current year or joint income with that
person’s spouse in excess of $300,000 in each of those years and who reasonably
expects reaching the same income level in the current year; and

7.            Any entity in which all of the equity owners are Accredited
Investors under paragraph (a) (1), (2), (3), (4), (6), or (7) of Rule 501.

 

LOGO [g93542img001.jpg]

     

LOGO [g93542img002.jpg]

Consultant Initials       Company Initials

 

- 11 -